DETAILED ACTION
1. This action is in response to the amendment filed 24 September 2021.
2. Claims 1-26 are pending and have been examined in this application. 

Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
4. Applicant’s arguments and amendments have been considered.

35 U.S.C. 112
5. Applicant's arguments filed 24 September 2021 have been fully considered and they are considered persuasive.
The 112 rejection has been withdrawn. None of the pending claims includes the phrases such as "means for" or "step for" and § 112(f) does not apply to the pending claims.


35 U.S.C. 101
6. Applicant's arguments filed 24 September 2021 have been fully considered and they are not considered persuasive.

The applicant argues claim 1 does not recite a mental process. This is because generating a baseline retention rate model based on survivability data requires the retrieval of data from a customer data storage related to survivability of a customer and the use of a baseline retention rate model based on survivability data and the generation of a shifted-beta-geometric distribution model based on the survivability data as described in claim 1 and expanded upon in the specification requires processing of large volumes of data that cannot be practically performed in the human mind.

The examiner respectfully disagrees. The applicant argues that the amended claim 1 does not express a mental process. The process described by the applicant which is generating a baseline retention rate model based on survivability data with the retrieval of data from a customer data storage related to survivability and generation of a shifted-beta-geometric distribution model based on the survivability data can be done by a person using established software in the field that can compute these algorithms processing data which is stored in databases and applying evaluation, observation, and judgement of the data and its analysis which is a mental process. Therefore, the rejection is maintained.

The applicant argues Claim 1 does not recite a method of organizing human activity since the claimed subject matter provides for efficient determination of customer retention rates by modifying the baseline retention rate model based on the shifted-beta-geometric distribution model to create a modified retention rate model. 

The examiner respectfully disagrees. The applicant argues that the amended claim 1 does not express organizing human activity. The determination of customer retention rates through the modification of rate models based on the shifted-beta-geometric distribution model represents risk management through the mitigation of risk of lack of customer retention and is therefore a form of organizing human activity. Therefore, the rejection is maintained.

The applicant argues claim 1 is grounded in a practical application of improving the accuracy of the customer retention estimation models, which makes the claim as a whole more than a mere drafting effort that monopolizes a judicial exception with a modified a retention rate model generator to generate a baseline retention rate model based on survivability data associated with a duration of interest.

The examiner respectfully disagrees. The applicant argues that the amended claim 1 does demonstrate practical application. The modification of the baseline retention rate model for improving the accuracy of customer retention is based on the receiving of customer retention rate and survivability data is insignificant extra-solution activity as this is receiving data as per the MPEP 2106.05(d). Therefore, the rejection is maintained.

The applicant argues that the particular arrangement of elements in claim 1 of the instant application results in a technical improvement in the field of market analysis for models that are used to determine customer retention rates. These technological improvements are expressly incorporated into claim 1, which sets forth, inter alia, a model comparator to reduce a computational burden of calculating the customer retention rate by merging the modified retention rate model with the baseline retention rate model to generate a merged shifted-beta-geometric model.

The examiner respectfully disagrees. The applicant argues that the application demonstrates a technical improvement. The use of modeling software to incrementally improve models in the field of market analysis for models used to determine customer retention rates is commonly done with software currently available and data sets available at companies with marketing data. Therefore, this process is not a specific technological improvement as stated by the applicant but an established process done already in this industry to improve models with established methods. Therefore, the rejection is maintained.

35 U.S.C. 103
7. Applicant's arguments filed 24 September 2021 have been fully considered and they are considered persuasive.

The rejection has been withdrawn. The reasons for the withdrawal described below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8. Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The limitations and steps described in Claim 1 are generally configured to determine a customer retention rate, comprising: a retention rate to generate a baseline retention rate model based on survivability data associated with an observed duration of interest (Analyzing and Generating Information, evaluation and judgement; a Mental Process and Mitigating Risk, a Certain Method of Organizing Human Activity); a shifted-beta-geometric to generate a shifted-beta-geometric distribution model based on the survivability data (Analyzing and Generating Information, evaluation and judgement; a Mental Process and Mitigating Risk, a Certain Method of Organizing Human Activity by utilizing a Mathematical Concept/Relationship (processing with statistical algorithm)); to modify the baseline retention rate model based on the shifted- beta-geometric distribution model to create a modified retention rate model (Analyzing and Receiving Information, evaluation and observation; a Mental Process and Mitigating Risk a Certain Method of Organizing Human Activity by utilizing a  (Analyzing and Receiving Information, evaluation and observation; a Mental Process and Mitigating Risk a Certain Method of Organizing Human Activity by utilizing a Mathematical Concept/Relationship (processing with statistical algorithm)); and a retention rate estimator to output the customer retention rate determined based on the first and second shifted- beta-geometric model parameters, the first and second shifted-beta-geometric model parameters fitted to the modified retention rate model (Analyzing and Receiving Information, evaluation and observation; a Mental Process and a Certain Method of Organizing Human  nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information with mathematical concepts and relationships. For example, improving the efficiency of calculating a customer retention rate by calculating a customer retention rate that includes a retention rate model generator to generate a baseline retention rate model based on survivability data associated with an observed duration of interest and parameters based on a matrix encompasses what a modeler does to analyze and understand customer behavior metrics. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind for evaluation, judgement and observation but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Further, as described above, these process recite limitations for mitigating risk, a “Method of Organizing Human Activity” and processing with a statistical algorithm “Mathematical Concept/Relationship”. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites no additional elements other than an apparatus, model generator, distribution generator, model modifier, model comparator, variable definer, and linear relationship definer. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s specification states:
[0037] As mentioned above, the example processes of FIGS. 3 and 4 may be implemented using coded instructions (e.g., computer and/or machine readable instructions) stored on a tangible computer readable storage medium such as a hard disk drive, a flash memory, a read-only memory (ROM), a compact disk (CD), a digital versatile disk (DVD), a cache, a random-access memory (RAM) and/or any other storage device or storage disk in which information is stored for any duration (e.g., for extended time periods, permanently, for brief instances, for temporarily buffering, and/or for caching of the information). As used herein, the term tangible computer readable storage medium is expressly defined to include any type of computer readable storage device and/or storage disk and to exclude propagating signals and transmission media. As used herein, "tangible computer readable storage medium" and "tangible machine readable storage medium" are used interchangeably. Additionally or alternatively, the example processes of FIGS. 3 and 4 may be implemented using coded instructions (e.g., computer and/or machine readable instructions) stored on a non-transitory computer and/or machine readable medium such as a hard disk drive, a flash memory, a read-only memory, a compact disk, a digital versatile disk, a cache, a random- access memory and/or any other storage device or storage disk in which information is stored for any duration (e.g., for extended time periods, permanently, for brief instances, for temporarily buffering, and/or for caching of the information). As used herein, the term non- transitory computer readable medium is expressly defined to include any type of computer readable storage device and/or storage disk and to exclude propagating signals and transmission media. As used herein, when the phrase "at least" is used as the transition term in a preamble of a claim, it is open-ended in the same manner as the term "comprising" is open ended. 

Which shows that determining customer retention rate with data, with no detail as to how this is performed or what would make this non-generic, and from this interpretation, one would reasonably 
Independent claims 8, 15, and 20 also contain the identified abstract ideas above, with the additional elements of a computer, processor, processor circuitry, tangible machine readable storage medium, and machine which are highly generalized as per Applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claim 3 also contain the identified abstract ideas, further limiting them such as further including to retrieve customer survivability data from the customer data storage (Analyzing Information, evaluation and judgement; a Mental Process and mitigating risk a Certain Method of Organizing Human Activity) which are all part of the abstract ideas presented, with added additional element survivability data retriever to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claim 4 also contain the identified abstract ideas, further limiting them such as further including to estimate the shifted-beta-geometric model parameters based on the merged 
Dependent claim 5 also contain the identified abstract ideas, further limiting them such as further including to determine the retention rate based on the shifted-beta-geometric model parameters and the merged shifted-beta-geometric model (Analyzing Information, evaluation and judgement; a Mental Process and Mitigating Risk a Certain Method of Organizing Human Activity by utilizing a Mathematical Concept/Relationship (processing with statistical algorithm))  which are all part of the abstract ideas presented, with added additional element retention rate estimator to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent claim 6 also contain the identified abstract ideas, further limiting them such as wherein further includes: to solve the shifted-beta-geometric model for one of the shifted- beta-geometric model parameters (Analyzing Information, evaluation and judgement; a Mental Process and Mitigating Risk a Certain Method of Organizing Human Activity by utilizing a Mathematical Concept/Relationship (processing with statistical algorithm)); to substitute the survivability variable into the shifted-beta-geometric model to simplify the shifted-beta-geometric model (Analyzing Information, evaluation and judgement; a Mental Process and Mitigating Risk a Certain Method of Organizing Human Activity by utilizing a Mathematical Concept/Relationship (processing with statistical algorithm)); to define a matrix based on the linear relationship between the first and second shifted-beta-geometric model parameters (Analyzing Information, evaluation and judgement; a Mental Process and Mitigating  to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Claims 2, 7, 9-14, 16-19, and 21-26 also contain the identified abstract ideas, which are all part of the abstract ideas presented, with no more additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
9. Claims 15-19 are not in one of the four statutory categories of invention.  Claims 15-19 recites “tangible machine readable storage medium” embodying various instructions.  The broadest reasonable interpretation of a claim drawn to a signal typically covers forms of transitory propagating signals per se in view of the ordinary and customary meaning of “a signal”.  There is no special definition, as there are multiple definitions of a computer readable medium in the specification.   As a result, Claims 15-19 encompasses within its scope signals per se and are thus not statutory.  See In re. Nuijten, 500 F.3rd 1346, 1356-57. 

Therefore, Claims 1-26 are ineligible.

Allowable Subject Matter
10. Claims 1-26 would be allowable if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection.

The closest art of record are Malov (US Patent Number 8498954), Chen (US Patent Number 9471978), and Fader (Fader, P., & Hardie, B. (2010). Customer-Base Valuation in a Contractual Setting: The Perils of Ignoring Heterogeneity. Marketing Science, 29, 85-93.).
Malov (8498954) teaches a system for deriving a nonlinear modeling function from a nonlinear response function, defining an allowed range for output values of the nonlinear modeling function, but not improving the efficiency of calculating a customer retention rate by calculating a customer retention rate that includes a retention rate model generator to generate a baseline retention rate model based on survivability data associated with an observed duration of interest and parameters based on a matrix. Chen (9471978) teaches acquire imaging and non-imaging datasets from like objects where linkage is found using a partial least squares (PLS) technique between imaging and non-imaging datasets for numerical assessment, but not improving the efficiency of calculating a customer retention rate by calculating a customer retention rate that includes a retention rate model generator to generate a baseline retention rate model based on survivability data associated with an observed duration of interest and parameters based on a matrix. Fader (Fader, P., & Hardie, B. (2010). Customer-Base Valuation in a Contractual Setting: The Perils of Ignoring Heterogeneity. Marketing Science, 29, 85-93.) teaches customer lifetime dynamics are due, in large part, to a sorting effect in a heterogeneous population and a need to account for cohort-level retention-rate dynamics leads to avoid biased estimates of the residual value of a customer, but not improving the efficiency of calculating a customer retention rate by calculating a customer retention rate that includes a retention rate model generator to generate a baseline retention rate model based on survivability data associated with an observed duration of interest and parameters based on a matrix. None of the prior art specifically teaches improving the efficiency of calculating a customer retention rate by calculating a customer retention rate that includes a retention rate model generator to generate a baseline retention rate model based 

Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110145657 A1
Bishop; Anthony Bennett et al.
INTEGRATED FORENSICS PLATFORM FOR ANALYZING IT RESOURCES CONSUMED TO DERIVE OPERATIONAL AND ARCHITECTURAL RECOMMENDATIONS
US 20070087756 A1
Hoffberg; Steven M.
MULTIFACTORIAL OPTIMIZATION SYSTEM AND METHOD
US 20100145772 A1
McCauley; Sean et al.
System and Method for Analyzing Customer Segments
US 20140278507 A1
POTTER; Myrtle S.
METHODS AND SYSTEMS FOR GROWING AND RETAINING THE VALUE OF BRAND DRUGS BY COMPUTER PREDICTIVE MODEL
US 20110295722 A1
Reisman; Richard R.
Methods, Apparatus, and Systems for Enabling Feedback-Dependent Transactions
US 20150095137 A1
Savelli; Victor Vincent et al.
SYSTEM AND APPARATUS FOR EFFECTIVE COORDINATION AND SCHEDULING OF ACCESSES TO RATE LIMITED ONLINE SITES TO OBTAIN DATA FOR USE IN ASSESSING SOCIAL METRICS BASED ON DOMAIN TAILORED EVALUATION OF SOCIAL MEDIA EXPOSURE
US 20180330388 A1
Savelli; Victor Vincent et al.
SYSTEM AND APPARATUS FOR ASSESSING REACH, ENGAGEMENT, CONVERSATION OR OTHER SOCIAL METRICS BASED ON DOMAIN TAILORED EVALUATION OF SOCIAL MEDIA EXPOSURE
US 10248700 B2
Diamond; Alex H. et al.
System and methods for efficient selection and use of content
US 10198505 B2
Frank; Ari M et al.
Personalized experience scores based on measurements of affective response
US 10325272 B2
Hunt; Herbert Dennis et al.
Bias reduction using data fusion of household panel data and transaction data


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        12/27/2021

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683